MEMORANDUM **
Om Parkash Kalra appeals pro se the district court’s summary judgment dismissing as time-barred his action alleging that the Federal Aviation Administration discriminated against in violation of Title VTI of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act of 1964. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 738 (9th Cir.2000), and we affirm.
The district court properly dismissed Kalra’s claim challenging the Equal Employment Opportunity Commission’s (“EEOC”) finding that he was not entitled to an SF-50 personnel action form reflecting his retroactive hire. The record shows that Kalra’s claim is time-barred because he did not file his complaint within 90 days after receipt of the EEOC’s May 31, 1996 decision denying his request. See 42 U.S.C. § 2000e-16(c); Greenlaw v. Garrett, 59 F.3d 994, 997 n. 7 (9th Cir.1995).
Although Kalra timely appealed the EEOC’s March 2000 decision denying his Petition For Enforcement, the district court properly granted summary judgment to the defendants because Kalra did not identify any issues for review. See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (holding that summary judgment is proper unless non-moving party can demonstrate a genuine issue of material fact for trier).
Kalra’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.